659 S.E.2d 441 (2008)
Betty L. GRANT, Executrix of the Estate of Tommy J. Grant
v.
HIGH POINT REGIONAL HEALTH SYSTEM.
No. 474P05-2.
Supreme Court of North Carolina.
March 6, 2008.
Joseph P. Booth, III, Greensboro, for High Point Regional Health Sys.
Harvey L. Kennedy, Harold L. Kennedy, III, for Betty L. Grant.
Prior report: ___ N.C.App. ___, 645 S.E.2d 851.

ORDER
Upon consideration of the petition filed on the 9th day of July 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was, entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 6th day of March 2008."